Citation Nr: 0616094	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



REMAND

The veteran on active duty from February 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has stated that he has been treated at the VA 
Medical Center (VAMC) in Miami, Florida.  The RO must contact 
the VAMC in Miami and obtain all records of the veteran's 
treatment.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The veteran has submitted medical evidence from his private 
physician Dr. Virgilio Sanchez.  Dr. Sanchez' report 
indicates that the veteran is in more need of the aid of 
another person than the VA examination suggests.  Therefore, 
the Board is of the opinion that the veteran should be 
afforded a VA examination for the purposes of determining the 
effect the veteran's disabilities have on his daily life.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:


1.  The RO should contact the VAMC in 
Miami, Florida, and obtain all treatment 
records for the veteran.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  The veteran should be afforded a 
general medical examination to determine 
the nature and severity of all 
disabilities present and their effect on 
the veteran's activities of daily life and 
his need for aid and attendance of another 
person.  When conducting this examination, 
the examiner is requested to consider 
factors such as (1) whether the veteran's 
disabilities prevent him from caring for 
his daily personal needs without the 
assistance of others on a regular basis 
which includes: inability of claimant to 
dress or undress himself, or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, 
lacing at the back, etc.); inability of 
claimant to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his or her daily 
environment; (2) whether he is required to 
remain in bed; and (3) whether the 
veteran's disabilities substantially 
confine him to his dwelling or immediate 
premises.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described.  
The claims file should be made available 
to the examiner for review before the 
examination.  

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence and assigning 
disability evaluations to all disabilities 
found to be present on examination.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



